DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments filed 11/25/2020 has been entered and considered.  Claims 4 and 8 are cancelled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about 
Claims 1-3, 5-7 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,714,500 B2 (Heo et al). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-7 and 9-20 of the instant application may be found in claims 1-21 of the patent.
Regarding claim 1, Heo et al 500’ discloses an electronic device comprising: a substrate; a first device on a first region of the substrate; and a second device on a second region of the substrate, wherein the first device comprises: a first gate electrode apart from the substrate; and a first domain layer comprising a ferroelectric domain between the substrate and the first gate electrode, and the second device comprises: a second gate electrode apart from the substrate; and a second domain layer comprising a ferroelectric domain between the substrate and the second gate electrode, wherein the first domain layer comprises a ferroelectric material region and an anti-ferroelectric material region, and the second domain layer comprises a ferroelectric material region and an anti-ferroelectric material region, and wherein the first domain layer and the second domain layer have different doping concentrations (claims 1, 4 and 8).
Regarding claim 2, Heo et al 500’ discloses wherein the first domain layer has substantially a non-hysteretic behavior characteristic at the polarization change according to the electric field, and the second domain layer has a hysteretic behavior characteristic at the polarization change according to the electric field (claim 2).
Regarding claim 3, Heo et al 500’ discloses wherein the first domain layer is a non-memory element and the first device is a logic device, and the second domain layer is a memory element and the second device is a memory device (claim 3).
Regarding claim 5, Heo et al 500’ wherein the ferroelectric material region and the anti-ferroelectric material region have different crystalline phases (claim 5).
Regarding claim 6, Heo et al 500’ discloses wherein the ferroelectric material region has an orthorhombic crystalline phase, and the anti-ferroelectric material region has a tetragonal crystalline phase (claim 6).
Regarding claim 7, Heo et al 500’ discloses wherein the first domain layer and the second domain layer comprise an identical base material (claim 7).
Regarding claim 9, Heo et al 500’ discloses wherein at least one of the first domain layer and the second domain layer comprises at least one of a Hf-based oxide or a Zr-based oxide (claim 9). 
Regarding claim 10, Heo et al 500’ discloses wherein at least one of the first domain layer and the second domain layer comprises a dopant, and the dopant comprises at least one of silicon (Si), aluminum (Al), zirconium (Zr), yttrium (Y), lanthanum (La), gadolinium (Gd), strontium (Sr), and hafnium (Hf) (claim 10).
Regarding claim 11, Heo et al 500’ discloses wherein the first device further comprises a first channel, and a first source and a first drain both connected to the first channel, and the first domain layer and the first gate electrode are sequentially arranged on the first channel, and the second device further comprises a second channel and a second source and a second drain both connected to the second channel and the second domain layer and the second gate electrode are sequentially arranged on the second channel (claim 11).
Regarding claim 12, Heo et al 500’ discloses wherein the first domain layer is in direct contact with the first channel, and the second domain layer is in direct contact with the second channel (claim 12).
Regarding claim 13, Heo et al 500’ discloses further comprising at least one of: a first dielectric layer between the first channel and the first domain layer; and a second dielectric layer between the second channel and the second domain layer (claim 13).
Regarding claim 14, Heo et al 500’ discloses further comprising at least one of: a first conductive layer between the first dielectric layer and the first domain layer; and a second conductive layer between the second dielectric layer and the second domain layer (claim 14).
Regarding claim 15, Heo et al 500’ discloses wherein at least one of the first channel and the second channel comprises at least one of Si, germanium (Ge), SiGe, a III-V group semiconductor, an oxide semiconductor, a nitride semiconductor, an oxynitride semiconductor, a two-dimensional (2D) material, a quantum dot, and an organic semiconductor (claim 15).
Regarding claim 16, Heo et al 500’ discloses further comprising: a memory; an arithmetic logic unit (ALU); and a controller, wherein the memory, the ALU and the controller are monolithically integrated on the substrate, and each of the ALU and the controller comprises the first device, and the memory unit comprises the second device (claim 16).
Regarding claim 17, Heo et al 500’ discloses further comprising a neuromorphic device (claim 17).
Regarding claim 18, Heo et al 500’ discloses a method of manufacturing an electronic device, the method comprising: forming a first stack in which a first amorphous thin film and a first gate electrode for a second device are sequentially stacked on a first region of a substrate and a second stack in which a second amorphous thin film and a second gate electrode for a second device are sequentially stacked on a second region of the substrate; annealing the first amorphous thin film to form a first domain layer comprising a ferroelectric domain from the first amorphous thin film; and annealing the second amorphous thin film to form a second domain layer comprising a ferroelectric domain from the second amorphous thin film, wherein the first domain layer comprises a ferroelectric material region and an anti-ferroelectric material region, and the second domain layer comprises a ferroelectric material region and an anti-ferroelectric material region, and wherein the first domain layer and the second domain layer have different doping concentrations (claim 18 and 21).
Regarding claim 19, Heo et al 500’ discloses wherein the first amorphous thin film and the second amorphous thin film comprise an identical base material, and the annealing for the first amorphous thin film and the annealing of the second 
Regarding claim 20, Heo et al 500’ discloses wherein the first amorphous thin film and the second amorphous thin film comprise different doping materials or have different doping concentrations, and the annealing of the first amorphous thin film and the annealing of the second amorphous thin film are performed under identical conditions (claim 20).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7 and 9-20 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
March 10, 2021